DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/25/2020 has been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-15, 17, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US10341908, of IDS, hereinafter ‘MANOLAKOS’) in view of Pourahmadi et al. (US20160323895, hereinafter ‘POURAHMADI’).
claim 1, MANOLAKOS teaches a  method of decoding a downlink by a user equipment (UE) (Fig. 11 Operation 1100, [0086] operations 1100 for wireless communications by a user equipment (UE), UE 120 shown in FIGS. 1 and 4), the method comprising:
determining, by the UE, whether a downlink received from a base station is rate matched (Fig. 11, 1106-1108, [0087-0088] At 1106, the UE determines, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP. At 1108, the UE performs rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs. See also Fig. 12, 1206, [0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination); and
in response to determining that the downlink is rate-matched (Fig. 11 11006-1108 and Fig. 12, 1206), determining, by the UE, that a rate matching pattern of the downlink is applicable for transmission of a signal ([0070] Rate matching may be performed to achieve different code rates, for example, based on available transmission resources at the transmitting device. Puncturing may be performed to drop one or more information bits. Rate matching may involve … pruning (indicating Rate Matching includes partial transmission due to puncturing or pruning).  
and
decoding, by the UE, the downlink with a partial transmission of the signal ([0088] At 1108, the UE performs rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs. [0101] In a second mode, the TRPs can potentially partially overlap in frequency/time. If the UE is signaled this mode, the techniques described above may be applied. In other words, gNBs/TRPs and UEs may assume that the PDSCH is rate matched (partial transmission of the signal) in all the PRBs for which a DMRS collision may potentially occur).
MANOLAKOS does not explicitly disclose determining, by the UE, that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal, and decoding, by the UE, the downlink with a partial transmission of the reference signal (although MANOLAKOS [0094, 0096] discloses different subset of DMRS ports usage by different TRPs, indicating an obvious teaching of partial transmission of the DMRS by each TRP).
In an analogous art, POURAHMADI teaches determining, by the UE, that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal (Fig. 11, [0018] FIG. 11 is a diagram of a rate matching example for orthogonal DMRS assignment among cells. [0094] to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. FIG. 11 shows an example of this approach where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell ('nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating a rate matching pattern for orthogonal DMRS or partial transmission of a reference signal). [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of DMRS, a reference signal)), and decoding, by the UE, the downlink with a partial transmission of the reference signal ([0094] the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of DMRS, a reference signal)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 2, the combination of MANOLAKOS and POURAHMADI, specifically  MANOLAKOS teaches in response to determining that the downlink is not rate matched, decoding, by the UE, the downlink with a full transmission of the reference signal (Fig. 13, [0100] In some cases, an indication may exist to swap between various modes. In a first mode, the TRPs be assumed to always be non-overlapping in frequency/time, such as illustrated in FIG. 13 where each TRP is assigned a different PRB. In this case, orthogonal resources are transmitted, and therefore the gNBs do not need to stick in transmitting in a specific subset of DMRS ports (indicating full transmission of the reference signal). In this case, signaling of subset of DMRS ports/CDM port groups /DMRS port group may not be needed. (PDSCH is not punctured or rate matched as illustrated in Fig. 13)).  

Regarding claim 3, MANOLAKOS does not explicitly disclose wherein determining that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is based on at least one of a radio resource control state of the UE and a characteristic of the downlink.
POURAHMADI teaches wherein determining that the rate-matching pattern of the downlink is applicable for the partial transmission of the reference signal is based on at least one of a radio resource control state of the UE and a characteristic of the downlink (Fig. 11, [0094] FIG. 11 shows (a rate matching, see [0018]) example of this approach where the reserved REs (labeled `nulling REs` in the figure) are not occupied by PDSCH transmissions of the serving cell (nulling REs corresponds to DMRS port REs, indicating partial transmission of the reference signal). [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell (UE obviously in RRC connected state with the serving cell and PDSCH is rate matched based on DMRS transmission from other TRP)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 4, MANOLAKOS does not explicitly disclose wherein the characteristic of the downlink includes at least one of a type of the downlink, a processing time, and a demodulation reference signal mapping type.
POURAHMADI teaches wherein the characteristic of the downlink includes at least one of a type of the downlink, a processing time, and a demodulation reference signal mapping type ([0088] DMRS ports [7,8] may be used to demodulate the PDSCH in one cell, while DMRS ports [9,10] (demodulation reference signal mapping type) may be used to demodulate the PDSCH (characteristic of the downlink) in another cell. [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 5, the combination of MANOLAKOS and POURAHMADI, specifically MANOLAKOS teaches receiving, by the UE, a schedule for the downlink associated with the reference signal ([0088] the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs).  

Regarding claim 6, MANOLAKOS teaches transmitting, by the UE, an indication that the UE supports the transmission of the reference signal ([0113] the first and second TRPs transmit DMRS on potentially overlapping resources transmitting DMRS subject to one or more constraints. [0116] wherein the one or more constraints are based on a maximum number of orthogonal ports and non-orthogonal serving ports which can be transmitted, as reported by the UE).
MANOLAKOS does not explicitly disclose transmitting, by the UE, an indication that the UE supports the partial transmission of the reference signal.
POURAHMADI discloses transmitting, by the UE, an indication that the UE supports the partial transmission of the reference signal ([0075] a UE capability indication may be introduced to indicate how many layers a UE can process, including layers intended for the UE and layers of interference that the UE is capable of cancelling. [0076] A one-bit indication may indicate an advanced receiver (obviously 1-bit indication transmitted from UE to eNB, Fig. 3). [0094] REs of a DMRS that are not reserved REs may be used for PDSCH transmission (partial transmission of DMRS). [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (obviously, UE indication of multi-layer processing also indicate the support for partial transmission by the UE, as illustrated in Fig. 11 rate matching for partial DMRS transmission on DMRS REs). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 7, MANOLAKOS does not explicitly disclose wherein the determination that the rate matching pattern of the downlink is applicable for partial transmission of the reference signal is based on a type of the rate matching pattern.  
POURAHMADI discloses wherein the determination that the rate matching pattern of the downlink is applicable for partial transmission of the reference signal is based on a type of the rate matching pattern ([0094] to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. FIG. 11 shows (a rate matching, see [0018]) example where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell ('nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating two different rate matching patterns, for two TRPs, of orthogonal DMRS or partial transmission of a reference signal is based on a type of the rate matching pattern using 'nulling REs'). [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of a reference signal is based on another type of the rate matching pattern)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 9, MANOLAKOS teaches an apparatus for decoding a downlink (Fig. 11 Operation 1100, [0086] operations 1100 for wireless communications by a user equipment (UE), UE 120 shown in FIGS. 1 and 4), the apparatus comprising:
a transceiver (Fig. 4 UE 120, Tx MIMO Processor 466, MIMO Detector 456, MOD/DEMOD 454a-454r, [0054] FIG. 4 illustrates example components of UE 120 (as depicted in FIG. 1)); and
a processor (Fig. 4 UE 120, Controller Processor 480) configured to:
determine whether a downlink received from a base station is rate-matched (Fig. 11, 1106-1108, [0087-0088] At 1106, the UE determines, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP. At 1108, the UE performs rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs based on the determination, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs. See also Fig. 12, 1206, [0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination), and
in response to determining that the downlink is rate-matched (Fig. 11 11006-1108 and Fig. 12, 1206), determine that a rate matching pattern of the downlink is applicable for transmission of a reference signal (0070] Rate matching may be performed to achieve different code rates, for example, based on available transmission resources at the transmitting device. Puncturing may be performed to drop one or more information bits. Rate matching may involve … pruning (indicating Rate Matching includes partial transmission due to puncturing or pruning).  [0094] the UE may be configured, Port [0,1] may be used for DMRS from TRP1, while port [2,3] may be used for DMRS from TRP2 (indicating a subset of DMRS ports for each TRP). [0096] If the subset of DMRS ports for each TRP are from the same DMRS group, each port may have the same port parameters which may help each TRP with rate matching around potential DMRS transmissions from the other port (a rate matching pattern of the downlink is applicable). [0098] Whether by UE reporting or backhaul communication, each TRP may get signaling of the DMRS ports /DMRS groups/CDM groups which are used by the other TRPs. [0099] each TRP may then be able to rate match their respective PDSCH assuming that the assigning DMRS ports of the remaining TRPs are always transmitting DMRS. A UE may take similar action, to perform rate matching when processing PDSCH transmissions from the multiple TRPs.  [0101] In a second mode, the TRPs can potentially partially overlap in frequency/time. If the UE is signaled this mode, the techniques described above may be applied. In other words, gNBs/TRPs and UEs may assume that the PDSCH is rate matched (partial transmission of a signal) in all the PRBs for which a DMRS collision may potentially occur), and
decode the downlink with a transmission of the reference signal ([0088] At 1108, the UE performs rate matching when processing PDSCH transmissions with potential overlap of DMRS transmissions from the first and second TRPs. [0101] In a second mode, the TRPs can potentially partially overlap in frequency/time. If the UE is signaled this mode, the techniques described above may be applied. In other words, gNBs/TRPs and UEs may assume that the PDSCH is rate matched (partial transmission of the signal) in all the PRBs for which a DMRS collision may potentially occur).
MANOLAKOS does not explicitly disclose determine that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal, and decoding, by the UE, decode the downlink with a partial transmission of the reference signal (although MANOLAKOS [0094, 0096] discloses different subset of DMRS ports usage by different TRPs, indicating an obvious teaching of partial transmission of the DMRS by each TRP).
In an analogous art, POURAHMADI teaches determine that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal (Fig. 11, [0018] FIG. 11 is a diagram of a rate matching example for orthogonal DMRS assignment among cells. [0094] to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. FIG. 11 shows an example of this approach where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell ('nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating a rate matching pattern for orthogonal DMRS or partial transmission of a reference signal). [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of DMRS, a reference signal)), and decode the downlink with a partial transmission of the reference signal ([0094] the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of DMRS, a reference signal)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).
  
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 17, MANOLAKOS teaches a method of allocating a downlink by a base station (Fig. 12, [0089] operations 1200 for wireless communications, performed by a BS/gNB 110 shown in FIGS. 1 and 4), the method comprising:
determining, by the base station, whether a downlink transmitted to a user equipment (UE) is rate matched (Fig. 12, [0090-0091] at 1202, by obtaining information regarding a first configuration indicating resources available to at least a second TRP for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PDSCH). At 1204, the first TRP determines, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP. At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination. In some cases, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs.); and
in response to determining that the downlink is rate-matched ([0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination), determining, by the base station, that a rate matching pattern of the downlink is applicable for transmission of a reference signal ([0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination. In some cases, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs), and
allocating, by the base station, to the UE, the downlink with a transmission of the reference signal (([0091] the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs).  
MANOLAKOS does not explicitly disclose determining, by the base station, that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal, and allocating, by the base station, to the UE, the downlink with a partial transmission of the reference signal (although MANOLAKOS [0094, 0096] discloses different subset of DMRS ports usage by different TRPs, indicating obvious teaching of partial transmission of the DMRS by each TRP).
In an analogous art, POURAHMADI teaches determining, by the base station, that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal (Fig. 11, [0018] FIG. 11 is a diagram of a rate matching example for orthogonal DMRS assignment among cells. [0094] to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. FIG. 11 shows an example of this approach where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell ('nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating a rate matching pattern for orthogonal DMRS or partial transmission of a reference signal). [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of DMRS, a reference signal)), and
allocating, by the base station, to the UE, the downlink with a partial transmission of the reference signal ([0094] the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of DMRS, a reference signal)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 22, MANOLAKOS teaches receiving, from the UE, an indication that the UE supports the transmission of the reference signal ([0113] the first and second TRPs transmit DMRS on potentially overlapping resources transmitting DMRS subject to one or more constraints. [0116] wherein the one or more constraints are based on a maximum number of orthogonal ports and non-orthogonal serving ports which can be transmitted, as reported by the UE).
MANOLAKOS does not explicitly disclose an indication that the UE supports the partial transmission of the reference signal.  
POURAHMADI discloses an indication that the UE supports the partial transmission of the reference signal ([0075] a UE capability indication may be introduced to indicate how many layers a UE can process, including layers intended for the UE and layers of interference that the UE is capable of cancelling. [0076] A one-bit indication may indicate an advanced receiver (obviously 1-bit indication transmitted from UE to eNB, Fig. 3). [0094] REs of a DMRS that are not reserved REs may be used for PDSCH transmission (partial transmission of DMRS). [0097] the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (obviously, UE indication of multi-layer processing also indicate the support for partial transmission by the UE, as illustrated in Fig. 11 rate matching for partial DMRS transmission on DMRS REs). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Regarding claim 25, MANOLAKOS teaches an apparatus for allocating a downlink (Fig. 12, [0089] operations 1200 for wireless communications, performed by a BS/gNB 110 shown in FIGS. 1 and 4), the apparatus comprising:
a transceiver (Fig. 4 BS 110, Tx MIMO Processor 430, MIMO Detector 436, MOD/DEMOD 432a-432t, [0054] FIG. 4 illustrates example components of BS 110 (as depicted in FIG. 1)); and
a processor (Fig. 4 BS 110, Controller Processor 440) configured to:
determine whether a downlink transmitted to a user equipment (UE) is rate matched (Fig. 12, [0090-0091] at 1202, by obtaining information regarding a first configuration indicating resources available to at least a second TRP for transmitting demodulation reference signals (DMRS) for a physical downlink shared channel (PDSCH). At 1204, the first TRP determines, based on the first configuration, that DMRS or data transmissions from the second TRP potentially overlap with DMRS or data transmissions from the first TRP. At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination. In some cases, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs), and
in response to determining that the downlink is rate-matched ([0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination), determine that a rate matching pattern of the downlink is applicable for transmission of a reference signal ([0091] At 1206, the first TRP performs rate matching around potential DMRS transmission of the second TRP when transmitting a PDSCH to a user equipment (UE), based on the determination. In some cases, the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs), and
allocate, to the UE, the downlink with a transmission of the reference signal ([0091] the grant the UE receives for the PDSCH transmission from each TRP may account for the rate matching (e.g., the TRPs may schedule the PDSCH transmissions accounting for the potential overlap in DMRS transmissions from the two TRPs).  
MANOLAKOS does not explicitly disclose determine that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal, and allocate, to the UE, the downlink with a partial transmission of the reference signal (although MANOLAKOS [0094, 0096] discloses different subset of DMRS ports usage by different TRPs, indicating obvious teaching of partial transmission of the DMRS by each TRP).
In an analogous art, POURAHMADI teaches determine that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal (Fig. 11, [0018] FIG. 11 is a diagram of a rate matching example for orthogonal DMRS assignment among cells. [0094] to limit overhead, the number of reserved REs may be fewer than those used for a DMRS, and the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. FIG. 11 shows an example of this approach where the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell ('nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating a rate matching pattern for orthogonal DMRS or partial transmission of a reference signal). [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively (determining that a rate matching pattern of the downlink is applicable for partial transmission of a reference signal). The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of DMRS, a reference signal)), and
allocate, to the UE, the downlink with a partial transmission of the reference signal ([0094] the REs of a DMRS that are not reserved REs (partial transmission of DMRS, a reference signal) may be used for PDSCH transmission. [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell. [0098] In a third approach, UE may assume that those REs reserved for DMRS on ports [9,10] may be used for the UE's PDSCH transmission (partial transmission of DMRS, a reference signal)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US10341908, of IDS, hereinafter ‘MANOLAKOS’) in view of Pourahmadi et al. (US20160323895, hereinafter ‘POURAHMADI’) and with further in view of CHENG, Y. (US20190379506, hereinafter ‘CHENG’).
Regarding claim 8, MANOLAKOS does not explicitly disclose receiving, by the UE, an indication of rate matching patterns that incur partial transmission of the reference signal, wherein a number of the rate matching patterns that can incur partial DMRS transmission is less than a total number of rate matching patterns configured to the UE.  
POURAHMADI discloses receiving, by the UE, an indication of rate matching patterns that incur partial transmission of the reference signal ([0094] FIG. 11 shows (a rate matching, see [0018]) example the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell ('nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating two different rate matching patterns, for two TRPs, of orthogonal DMRS or partial transmission of a reference signal is based on a type of the rate matching pattern using 'nulling REs'. [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI, such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).
The combination of MANOLAKOS and POURAHMADI are silent about wherein a number of the rate matching patterns that can incur partial DMRS transmission is less than a total number of rate matching patterns configured to the UE.
In an analogous art, CHENG teaches wherein a number of the rate matching patterns that can incur partial DMRS transmission is less than a total number of rate matching patterns configured to the UE ([0067] an RRC message from a BS includes multiple rate match pattern configurations (See also Fig. 8A, [0115]). When a UE receives the DCI including a rate matching indicator indicating a particular one of the rate match pattern configurations, the UE may identify, perform a rate matching procedure based on the particular rate match pattern configuration to identify at least one radio resource unavailable for a PDSCH on which a DL signal is transmitted by the particular TRP. [0118] the UE may receive the first DL DCI on the CORESET#1 and does not receive any DL DCI on the CORESET#2. The rate matching indicator in the first DL DCI may be set with a value of "10", which indicates the rate match pattern#2 (e.g., the rate match pattern#2 804). the TCI-state contained in the first DL DCI may include "CRI#0 and CRI#2". Hence, the UE may perform rate matching on the PDSCH of the DMRS port group#1 scheduled by the first DL DCI, the TCI-RS-set indicated by the TCI-state includes two different DL RSs, each DL RS is for one of the two DMRS port groups (e.g., the DMRS port group#0 and the DMRS port group#1) (It is obvious that scheduling of DMRS port group#1 indicates partial transmission of DMRS and rate matching accordingly). [0119] DCI value “11”, UE may perform rate matching on the PDSCH of the DMRS port group#0 and the DMRS port group#1 scheduled by the first DL DCI on the CORESET#1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of selective rate matching pattern of CHENG to the system of MANOLAKOS and POURAHMADI in order to take the advantage of a method for improved mechanism for multi-TRP transmission (CHENG: [0004]).

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Regarding claim 24, MANOLAKOS does not explicitly disclose transmitting, to the UE, an indication of rate matching patterns that incur partial transmission of the reference signal, wherein a number of the rate matching patterns that can incur partial DMRS transmission is less than a total number of rate matching patterns configured to the UE.
POURAHMADI discloses transmitting, to the UE, an indication of rate matching patterns that incur partial transmission of the reference signal ([0094] FIG. 11 shows (a rate matching, see [0018]) example the reserved REs (labeled `nulling REs` in the figure) not occupied by PDSCH transmissions of the serving cell ('nulling REs' are used either for DMRS ports (7,8) or (9,10) in Fig. 11 illustrating two different rate matching patterns, for two TRPs, of orthogonal DMRS or partial transmission of a reference signal is based on a type of the rate matching pattern using 'nulling REs'. [0097] In a second approach, the total layers of transmission (both intra-cell and inter-cell) may be signaled dynamically in DCI (transmitting, to the UE), such that the UE knows which REs are used for DMRS transmission on the serving and interfering cells, respectively. The REs used for DMRS transmission on the interfering cell are then not used for the UE's PDSCH transmission in the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of rate matching for DMRS ports of POURAHMADI to the system of MANOLAKOS in order to take the advantage of a method allowing flexibility for allocations of different orthogonal DMRS ports to different UEs and may therefore facilitate interference suppression or cancellation by avoiding collisions between the PDSCH in the serving cell and the DMRS transmitted on interfering cells using (POURAHMADI: [0087, 0094]).
The combination of MANOLAKOS and POURAHMADI are silent about wherein a number of the rate matching patterns that can incur partial DMRS transmission is less than a total number of rate matching patterns configured to the UE.
In an analogous art, CHENG teaches wherein a number of the rate matching patterns that can incur partial DMRS transmission is less than a total number of rate matching patterns configured to the UE ([0067] an RRC message from a BS includes multiple rate match pattern configurations (See also Fig. 8A, [0115]). When a UE receives the DCI including a rate matching indicator indicating a particular one of the rate match pattern configurations, the UE may identify, perform a rate matching procedure based on the particular rate match pattern configuration to identify at least one radio resource unavailable for a PDSCH on which a DL signal is transmitted by the particular TRP. [0118] the UE may receive the first DL DCI on the CORESET#1 and does not receive any DL DCI on the CORESET#2. The rate matching indicator in the first DL DCI may be set with a value of "10", which indicates the rate match pattern#2 (e.g., the rate match pattern#2 804). the TCI-state contained in the first DL DCI may include "CRI#0 and CRI#2". Hence, the UE may perform rate matching on the PDSCH of the DMRS port group#1 scheduled by the first DL DCI, the TCI-RS-set indicated by the TCI-state includes two different DL RSs, each DL RS is for one of the two DMRS port groups (e.g., the DMRS port group#0 and the DMRS port group#1) (It is obvious that scheduling of DMRS port group#1 indicates partial transmission of DMRS and rate matching accordingly). [0119] DCI value “11”, UE may perform rate matching on the PDSCH of the DMRS port group#0 and the DMRS port group#1 scheduled by the first DL DCI on the CORESET#1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of selective rate matching pattern of CHENG to the system of MANOLAKOS and POURAHMADI in order to take the advantage of a method for improved mechanism for multi-TRP transmission (CHENG: [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schober et al. (US20210195619), describing OVER-THE-EDGE USER-SPECIFIC REFERENCE SYMBOLS
Bendlin et al. (US20210058953), describing DEMODULATION REFERENCE SIGNAL PATTERNS FOR DYNAMIC SPECTRUM SHARING WITH INCREASED SPECTRAL EFFICIENCY FOR 5G OR OTHER NEXT GENERATION NETWORK
Sengupta et al. (US20200382354), describing SPECTRUM SHARING BETWEEN FIFTH GENERATION NEW RADIO AND LONG TERM EVOLUTION IN LICENSED AND UNLICENSED BANDS
Yi, Y. (US20200067676), describing METHOD AND DEVICE FOR ALLOCATING RESOURCES IN WIRELESS COMMUNICATION SYSTEM
Kim et al. (US20160119936), describing METHOD FOR INTERFERENCE CANCELLATION IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR
Wei et al. (US20180026684), describing DMRS ENHANCEMENT FOR HIGHER ORDER MU-MIMO
Kim et al. (US20160135194), describing METHOD FOR CHANNEL STATE REPORT IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR
Nam et al. (US20140133395), describing METHODS AND APPARATUS FOR IDENTIFICATION OF SMALL CELLS
Ribeiro et al. (US20140036849), describing Joint Transmission CoMP with Single Carrier Cell Aggregation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413